IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Paula Yvonne Caruso,                      :
                          Petitioner      :
                                          :
               v.                         :          No. 281 C.D. 2018
                                          :
Unemployment Compensation                 :
Board of Review,                          :
                    Respondent            :

                                       ORDER

               NOW, October 29, 2018, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge